Citation Nr: 0638065	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-39 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to June 
1973.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2004 decision by the RO which, in 
pertinent part, denied service connection for right knee 
arthritis as secondary to service-connected residuals of left 
medial meniscectomy, including arthritis.

The veteran testified at a video conference hearing held on 
August 29, 2006, before the undersigned Board member.  At the 
time of the hearing, the veteran had filed an October 2004 
notice of disagreement (NOD) on claims for service connection 
for left hip bursitis, and lumbar strain, as secondary to his 
service-connected left knee disability.  The RO had sent the 
veteran a statement of the case (SOC) in April 2006.  No 
appeal was personally filed by the veteran, and he testified 
at the August 2006 hearing that the issue of secondary 
service connection for his right knee disability was the only 
issue he desired to pursue on appeal.  

The veteran has claimed an increased rating for his service-
connected residuals of left medial meniscectomy, currently 
evaluated as 10 percent disabling.  By an October 2003 
decision, the RO deferred decision on this issue, but has not 
yet addressed it.  Therefore, this matter is referred to the 
RO for further action as may be appropriate.


FINDING OF FACT

The veteran's arthritis of the right knee was not likely 
caused or aggravated by his service-connected left knee 
disability. 




CONCLUSION OF LAW

The veteran's arthritis of the right knee is not the result 
of service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.310(a) (2006); 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the condition of his right knee was 
caused or aggravated by over-compensation for his service-
connected left knee disability.  

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim for service connection 
for arthritis of his right knee, a VCAA notice letter was 
sent in September 2003, prior to the RO's January 2004 
unfavorable decision.  That letter informed the veteran of 
the evidence necessary to establish service connection.  He 
was notified of his and VA's respective duties for obtaining 
evidence.  He was asked to send information describing 
additional evidence for VA to obtain, and to send any 
evidence that he had, statements from other individuals, or a 
statement of his own.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim for service 
connection for arthritis of the right knee, some of the 
required notice was not provided to the veteran until after 
the RO entered its January 2004 decision on his claim.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the notice in this case has been corrected.  As 
noted above, the veteran has now been provided with notices 
that are in compliance with the content requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has 
been afforded ample opportunity to respond to the notice, to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  

The Board should point out here that the veteran was not 
informed of a recent amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
However, the amendment merely sets a standard by which a 
claim of service connection based on aggravation is judged, 
but it applies only after it is determined that there has 
indeed been some increase in disability due to service-
connected disability.  Here, as noted in the discussion 
below, no worsening due to service-connected disability has 
been shown.  Moreover, the new provision is more restrictive 
than the older version of 38 C.F.R. § 3.310 and is 
consequently less favorable to claimants.  Therefore, the 
Board applies the old version herein and consequently 
concludes that failure to notify the veteran of the amendment 
does not require remand.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his VA treatment.  
He was afforded a VA examination relating to his claim for 
service connection for arthritis of the right knee during 
October 2003.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.

At the August 2006 hearing, the veteran's representative 
contended that another VA examination may be necessary due to 
the age of the October 2003 examination and determination of 
whether the examination properly addressed the issue of 
secondary service connection.  Inasmuch as the VA examiner 
specifically noted that he had reviewed the claims file, and 
review by the Board shows that the examination report did 
specifically address the issue of secondary service 
connection, the Board finds that no further examination of 
the veteran's right knee is needed.  

II.  The Merits of the Veteran's Claim

Service connection is warranted where the evidence of record 
shows that a chronic disability or disorder has been caused 
or aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

By a November 1973 rating decision, the veteran was service 
connected for residuals of left medial meniscectomy.  Over 
the years since that time the veteran has developed moderate 
osteoarthritis in both knees.  By an October 2003 decision, 
the veteran was granted service connection for arthritis of 
the left knee as part of his service-connected residuals of 
left medial meniscectomy.  However, in a January 2004 
decision, the RO denied service connection for arthritis of 
the right knee as secondary to his service-connected 
residuals of left medial meniscectomy.

At an October 2003 VA examination, the veteran reported that 
he experienced constant discomfort in his left knee, and pain 
in his right knee on strenuous physical activity.  Symptoms 
of the veteran's right knee were intermittent.  Taking 
Tylenol and aspirin have helped his symptoms.  The examiner 
observed that the veteran had full range of motion in both 
knees without pain.  On the left, the veteran's medial and 
collateral ligaments showed some slight opening with valgus 
stressing of his medial collateral ligament  On the right, 
the veteran had good stability of his medial and collateral 
ligaments with varus and valgus stressing both at extension 
and flexion.  No effusions were noted in either knee.  It was 
noted that an August 2003 radiograph examination of both 
knees showed moderate degenerative joint disease of both 
knees symmetrically.  The VA examiner's diagnostic impression 
was moderate left knee osteoarthritis, and mild 
osteoarthritis of the right knee.  He opined that it was at 
least as likely as not that the veteran's left knee 
osteoarthritis was secondary to the veteran's service-
connected left knee injury.  As to the right knee, the VA 
examiner opined that it was less likely than not that the 
osteoarthritis was secondary to the veteran's service-
connected left knee injury.  

The Board does not dispute that the veteran has arthritis in 
his right knee.  Recent VA treatment reports in December 
2005, February 2006, and March 2006 show that the veteran has 
continued to seek treatment for his right knee.  In March 
2006 the veteran reported that he worked out regularly, and 
pain had developed in his right knee.  He experienced pain 
going up and down stairs, and crunching under the knee cap.  
The examiner observed no swelling.  Pain was located on the 
anterior-superior aspect of the patella and under the 
patella.  There was no locking or giving way, although that 
type of sensation was there.  There was no erythema, no 
effusion, and range of motion was 0 to 100 with patellar 
grind.  X-rays of the right knee showed patellofemoral joint 
space narrowing and mild medial compartment narrowing.  The 
examiner opined that the problem was likely due to 
exacerbation from doing leg exercises in the gym.  

The October 2003 VA examination is the only complete 
examination of the veteran's knees with a specific nexus 
opinion relative to a possible relationship with the left 
knee disability.  The examiner's opinion that it was less 
likely than not that the osteoarthritis of the right knee was 
secondary to the veteran's service-connected left knee injury 
is uncontradicted in the record.  The VA examiner reviewed 
the record, examined the veteran, and arrived at a conclusion 
that is not inconsistent with the medical reports of record.  
The veteran has presented no evidence to show a secondary 
connection to his service-connected residuals of left medial 
meniscectomy.  Given the available nexus opinion evidence, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim and it must be denied.  




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for arthritis of the right knee secondary 
to left knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


